United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.L., Appellant
and
DEPARTMENT OF THE ARMY,
Fort Campbell, KY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se,
Office of Solicitor, for the Director

Docket No. 15-177
Issued: March 24, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 3, 2014 appellant filed a timely appeal of the October 3, 2014 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). Because more than 180
days has elapsed since the most recent merit decision dated October 9, 2013 and the filing of this
appeal on November 3, 2014, the Board lacks jurisdiction to review the merits of the claim
pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3.
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration
without a merit review.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
On April 21, 2000 appellant, then a 58-year-old automotive worker, filed a Form CA-1,
traumatic injury claim, alleging that on March 24, 2000 while unloading engine parts from a
pallet he slipped and twisted his right thigh. OWCP accepted his claim for meralgia paresthetica.
Appellant did not stop work.
Appellant was treated by Dr. Curtis J. Hagenan, a Board-certified neurologist, on
April 17, 2000, for numbness and paresthesias over the anterolateral aspect of his right thigh. He
reported offloading engine parts from a pallet and twisting and feeling right thigh discomfort,
numbness, and dysesthesias. Dr. Hagenan diagnosed meralgia paresthetica. He opined that
when appellant slipped two weeks prior he irritated the right lateral femoral cutaneous nerve in
the inguinal region producing sensory disturbance in the thigh. In an attending physician’s
report dated April 17, 2000, Dr. Hagenan diagnosed meralgia paresthetica. He noted with a
checkmark “yes” that appellant’s condition was caused or aggravated by a work activity.
On September 4, 2013 appellant filed a Form CA-2a, notice of recurrence of disability,
asserting that since the date of his original injury he had continuous numbness and tingling on
the upper right leg. He did not stop work.
By letter dated September 9, 2013, OWCP advised appellant that his claim was originally
received as a simple, uncontroverted case which resulted in minimal or no time loss from work.
Appellant’s claim had been administratively handled to allow medical payments up to $1,500.00;
however, the merits of the claim had not been formally adjudicated. OWCP advised that,
because he had filed a notice of recurrence, his claim would be formally adjudicated. It
requested that appellant submit additional information including a comprehensive medical report
from his treating physician which included a reasoned explanation as to how the specific work
factors or incidents identified by appellant had contributed to his claimed right thigh injury.
In a statement dated September 9, 2013, appellant indicated that his condition was related
to the injury that occurred on March 24, 2000 and noted the affected area on his thigh had gotten
worse. He claimed to not have sustained any other injury. Appellant stated that his condition
was not a recurrence but a continuation of symptoms from the original injury. He submitted an
attending physician’s report from Dr. Hagenan dated April 17, 2000 and a Form CA-1 notice of
traumatic injury, previously of record. Appellant submitted a note from a physician assistant at
the employing establishment health clinic dated April 19, 2000 finding that he could return to
full duty.
On October 9, 2013 OWCP accepted appellant’s claim for meralgia paresthetica, and by
a second decision of the same date it also denied appellant’s claim for a recurrence of disability.
It determined that he had failed to establish disability due to a material change/worsening of his
accepted work-related conditions. OWCP found that there was no medical evidence supporting
that appellant continually sought treatment for the injury or any medical reports addressing how
his current need for treatment was due to his work duties and not to other factors
Appellant requested reconsideration on September 30, 2014 and asserted that he
continued to have residuals of his work-related injury of March 24, 2000. He noted that his

2

physician had retired, that he was scheduling an appointment with the new physician, and that he
would provide documentation in support of his claim. No additional evidence was submitted.
In an October 3, 2014 decision, OWCP denied appellant’s request for reconsideration on
the grounds that the evidence submitted was insufficient to warrant a merit review.
LEGAL PRECEDENT
Under section 8128(a) of FECA,2 OWCP has the discretion to reopen a case for review
on the merits. It must exercise this discretion in accordance with the guidelines set forth in
section 10.606(b)(2) of the implementing federal regulations, which provides that a claimant may
obtain review of the merits of his or his written application for reconsideration, including all
supporting documents, sets forth arguments and contain evidence that:
“(1) Shows that OWCP erroneously applied or interpreted a specific point of law;
or
“(2) Advances a relevant legal argument not previously considered by OWCP; or
“(3) Constitutes relevant and pertinent new evidence not previously considered by
OWCP.”3
Section 10.608(b) provides that any application for review of the merits of the claim
which does not meet at least one of the requirements listed in section 10.606(b) will be denied by
OWCP without review of the merits of the claim.4
ANALYSIS
OWCP denied appellant’s recurrence of disability claim on the grounds that he failed to
establish that he was disabled due to a material change or worsening of his accepted work-related
conditions. Thereafter, it denied his reconsideration request, without a merit review.
The issue presented on appeal is whether appellant met any of the requirements of 20
C.F.R. § 10.606(b)(2), requiring OWCP to reopen the case for review of the merits of the claim.
In his request for reconsideration, appellant did not show that OWCP erroneously applied or
interpreted a specific point of law. He did not identify a specific point of law or show that it was
erroneously applied or interpreted. Appellant did not advance a new and relevant legal
argument.
In his letter dated September 30, 2014, appellant asserted that he still had residuals of his
work-related injury of March 24, 2000. He advised that his physician retired and that he would
provide documentation in support of his claim after seeing his new physician. No additional
2

Id. at § 8128(a).

3

20 C.F.R. § 10.606(b)(2).

4

Id. at § 10.608(b).

3

evidence was submitted prior to the decision. These assertions do not show a legal error by
OWCP or a new and relevant legal argument. The underlying issue in this case is whether
appellant sustained a recurrence of disability causally related to his March 24, 2000 work injury.
That is a medical issue which must be addressed by relevant new medical evidence.5 Appellant
did not submit any new and relevant medical evidence in support of his claim. He noted that
new evidence would be submitted but no additional evidence was received.
The Board accordingly finds that appellant did not meet any of the requirements of 20
C.F.R. § 10.606(b)(2). Appellant did not show that OWCP erroneously applied or interpreted a
specific point of law, advance a relevant legal argument not previously considered by OWCP, or
submit relevant and pertinent evidence not previously considered. Pursuant to 20 C.F.R.
§ 10.608, OWCP properly denied merit review.
On appeal, appellant’s asserts that he continued to have residuals of his accepted work
injury of March 24, 2000 and should be compensated. He further asserts that OWCP did not
provide him adequate time to submit medical evidence in support of his claim. As explained, the
Board does not have jurisdiction to review the merits of the claim. Appellant did not submit any
evidence or argument in support of his reconsideration request that warrants reopening of his
claim for a merit review under 20 C.F.R. § 10.606(b)(2).
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration.

5

See Bobbie F. Cowart, 55 ECAB 746 (2004).

4

ORDER
IT IS HEREBY ORDERED THAT the October 3, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 24, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

